DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by ABE et al. (WO 2014/132523A1 and ABE hereinafter)
Regarding claim 1, ABE discloses a load drive control device [see figs. 8/13] comprising: a driver circuit [7 and 10] configured to drive a load [2]; a predriver circuit [4H/13] configured to drive the driver circuit; and a controller [I1/I2] configured to output a control signal [GATE] to the predriver circuit to control a driving state [on/off] of the driver circuit, the driver circuit including a high-side driver element [4H] and a low-side driver element [13], the predriver circuit including a slope control circuit [abstract] configured to separately control inclination of a current slope indicating rising and falling of an output current output [the driver transistor is turned on and off in order for the waveform of the voltage for driving the load to have linear rising and falling slopes; abstract; page 4, fig. 3] from at least either one of the high-side driver element or the low-side driver element, and inclination of a voltage slope indicating rising and falling of an output voltage output from the driver circuit [abstract], the controller being configured to output, to the predriver circuit, a current control signal [control signal of I1, fig. 15a] selected from a plurality of current control signals [ICON[0], ICON[1], fig. 15a] set for each pattern of the current slope, and a voltage control signal [HGATE, see fig. 7(a)] selected from a plurality of voltage control signals set for each pattern of the voltage slope, to control the current slope and the voltage slope.
	Regarding claim 2, ABE discloses wherein the predriver circuit comprises: a high-side predriver circuit [4H] configured to drive the high-side driver element; and a low-side predriver circuit [13] configured to drive the low-side driver element, and the slope control circuit is provided in the high-side predriver circuit, and is configured to separately control inclination of the current slope indicating rising and falling of the output current output from the high-side driver element, and inclination of the voltage slope indicating rising and falling of the output voltage output from the driver circuit [abstract; page 4,].
Regarding claim 3, ABE discloses further comprising a storage [12, fig. 13] electrically connected to the controller and storing the plurality of current control signals and the plurality of voltage control signals, wherein the controller is configured to read and output a desired current control signal [ICON] and a desired voltage control signal [GATE] from the plurality of current control signals and the plurality of voltage control signals stored in the storage to the predriver circuit.
Regarding claim 4, ABE discloses [see figs. 8/13] wherein the storage stores [12, fig. 13] combinations of the plurality of current control signals and the plurality of voltage control signals in advance, and the controller is configured to read and output a combination of the desired current control signal and the desired voltage control signal from the storage to the predriver circuit.
Regarding claim 8, ABE discloses further comprising a storage [12, fig. 13] electrically connected to the controller and storing the plurality of current control signals and the plurality of voltage control signals, wherein the controller is configured to read and output a desired current control signal [ICON] and a desired voltage control signal [GATE] from the plurality of current control signals and the plurality of voltage control signals stored in the storage to the predriver circuit.
Regarding claim 9, ABE discloses [see figs. 8/13] wherein the storage may store combinations of the plurality of current control signals and the plurality of voltage control signals in advance, and the controller is configured to read and output a combination of the desired current control signal and the desired voltage control signal from the storage to the predriver circuit.
Allowable Subject Matter
Claims 5-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842